Citation Nr: 9919875	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  94-20 576	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran had active duty from August 1968 to August 1970.

This appeal arises from a September 1993 rating decision by 
the RO.  The Board remanded the case in July 1997 for 
additional development.  



REMAND

The veteran has presented a well-grounded claim because he 
has been diagnosed with PTSD and there is a medical opinion 
of record stating that the condition was due to service.  
Moreau v. Brown, 9 Vet App 389 (1996).  When the veteran has 
submitted a well-grounded claim for PTSD, the VA is required 
to assist him in developing the facts pertinent to his claim.  
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  

The veteran maintains that his emotional problems are due to 
the emotional stress he encountered during his military 
service.  He states, in essence, that, while assigned to the 
611th Ordinance, 101st Airborne Division, between February 3, 
1969 to February 4, 1970 in the Republic of Vietnam, he was 
exposed to enemy fire and other traumatic events.  
Specifically, he claims that he saw a fellow soldier hit by 
mortar fire, accidentally killed a Vietnamese person, fired 
at another soldier who was running from his position and saw 
other soldiers kill a Vietnamese child after the boy had 
brought a grenade into their living quarters.  

The veteran's service records verify that the veteran was 
assigned to the 611th Ordinance unit in the Republic of 
Vietnam; however, the veteran's personnel/administrative 
records associated with the claims folder, such as his DA 
Form 20, Enlisted Qualification Record, only pertain to his 
Reserve duty after his Vietnam service.  The RO's previous 
requests have not resulted in the production of documents 
relevant to his Vietnam service.  In a February 1997 letter 
from the United States Army and Joint Services Environmental 
Support Group (ESG) (now the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR)), it verified attacks in 
the Cam "Ranh" Bay Area in August 1969; however, it was 
unable to document the incidents described by the veteran 
because his DA 20 did not provide his Vietnam unit and date 
of assignments.  

The Board of Veterans' Appeals (Board) remanded the case in 
July 1997 for further development including referral to 
USASCRUR and an examination.  However, a complete DA Form 20 
or supporting information pertaining to his service in the 
Republic of Vietnam.  Where the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 
As such, the Board finds that the case is not ready for 
appellate review and must be remanded for further 
development.  The RO should obtain information pertaining to 
his service in the Republic of Vietnam in order to confirm 
the veteran's reported stressors with USASCRUR, and obtain an 
examination by a board of two psychiatrists.  The Board notes 
that the RO attempted to obtain additional details about the 
veteran's alleged stressors from the veteran, but he did not 
reply.  On remand, the RO should again attempt to obtain the 
information and inform the veteran concerning his 
responsibility to provide such details.  

In addition, if the claimed stressor is not combat related, 
the veteran's lay testimony is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
"credible supporting evidence."  If the veteran did engage in 
combat, and his claimed stressor is related to combat, he is 
entitled to have his lay statements accepted, without the 
need for further corroboration, as satisfactory evidence that 
the claimed events occurred, unless his descriptions are not 
consistent with the circumstances, conditions, or hardships 
of service or unless VA finds by clear and convincing 
evidence that a particular asserted stressful event did not 
occur.  Cohen v. Brown, 10 Vet. App. 128 (1997); See 38 
U.S.C.A. § 1154(b) (West 1991).  For these reasons, 
determination of whether this veteran engaged in combat is 
particularly significant.  Gaines v. West, 11Vet. App. 353 
(1998).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take the appropriate 
steps to contact the veteran to 
corroborate information concerning his 
alleged stressful events in service or 
stressors which have been identified in 
connection with his claimed PTSD.  The 
veteran should be informed as to the 
importance of providing specific dates, 
places, unit assignments and other 
circumstances surrounding his claimed 
stressors.  The veteran should be 
informed of his responsibility to provide 
such information in order to support his 
claim.  He should also be asked to 
provide any witness statements or other 
evidence to corroborate his claimed 
stressors as his service records are 
apparently incomplete.  If received, the 
evidence should be associated with the 
claims folder.  

2.  The RO should take the appropriate 
steps to contact the veteran and obtain 
the names and addresses of all medical 
care providers who have treated him for 
any psychiatric disability since his 
discharge from service. Based on his 
response, the RO should obtain copies of 
all of the records from the identified 
treatment sources and associate those 
records not already of record with the 
claims folder.  

3.  The RO also should obtain copies of 
any records referable to VA outpatient 
treatment received by the veteran 
pertaining to psychiatric disease since 
February 1999.  

4.  The RO should take appropriate steps 
in order to obtain the veteran's complete 
service personnel/administrative records, 
particularly his DA Form 20 pertaining to 
his period of service in the Republic of 
Vietnam.  

5.  The RO should review the file 
thoroughly, to specifically include any 
additional information provided by the 
veteran, and prepare a summary of all 
claimed stressors.  This summary, a copy 
of the veteran's DD Form 214, all service 
personnel records, and all associated 
stressor documents should be sent to the 
USASCRUR, 7798 Cissna Road, Springfield, 
Virginia, 22150-3197.  The USASCRUR 
should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors.  This should 
include obtaining a unit history of the 
611th Ordinance unit between February 3, 
1968, and February 4, 1969.

6.  Following receipt of the report of 
the USASCRUR and the completion of any 
additional development suggested by that 
office, the RO should make a specific 
determination as to whether the veteran 
was engaged in combat.  If the veteran is 
determined to have been engaged in 
combat, the existence of claimed 
stressors during his engagement in combat 
shall be deemed proved by his lay 
testimony, provided the other 
requirements of 38 U.S.C.A. § 1154(b) are 
met.  The RO must make a list of all 
stressors it finds to have occurred.

7.  The RO should then schedule the 
veteran for a comprehensive VA 
examination by a board of two 
psychiatrists.  The claims folder must be 
made available to the examiners prior to 
the examination and all indicated testing 
should be conducted. The RO should 
provide the examiners with the summary of 
stressors described above and the 
examiners must be instructed that only 
these events that the RO found to have 
occurred may be considered for the 
purpose of determining whether exposure 
to a stressor in service has resulted in 
any current psychiatric symptoms.  The 
examiners should specifically include or 
exclude a diagnosis of PTSD.  If PTSD is 
diagnosed, the criteria upon which such 
diagnosis is made, including 
identification of the stressor(s), should 
be indicated.  The examiners must make 
any diagnosis of PTSD based on the 
diagnostic criteria set forth in DSM-IV.  
Complete rationale for all opinions 
expressed should be provided.

8.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


